Title: Abigail Adams Smith to Hannah Carter Smith, 12 October 1793
From: Smith, Abigail Adams
To: Smith, Hannah Carter


my Dear Madam
New York October 12th 1793
I have executed your commission but not exactly conformable to your request— the muslin like the pattern was all gone there was a peice which I thought would do to match it very well which I purchased and have sent by Mr Charles Storer I hope you will not disapprove of my taking it I thought you would not be likely to get any thing so near it in Boston & I wish it may meet your approbation the muslin is rather finer I think
you will I flatter myself feel sollicitous to know our situation respecting the fever now rageing in Philadelphia I am Sorry to inform you that it does not in the least abate in that Place but is said to be more fatall in its consequences— we found our friends here greatly alarmed—and we this day hear that a Number of Persons have by some means got into this City the last night from Philadelphia notwithstanding a guard is kept constantly upon the Shoars by the inhabbitants of the City—and one Person has been this day carried upon Governors Island—ill with the fever— the Philadelphians are much displeased att the arrangements which are made to prevent Persons from thence comeing into this City: and other intermediate Towns— I hope our friends will not think of going on to Philadelphia be so good as to present my Compliments to Mr Smith and Cousin Betsy and / beleive me very sincerely your / friend
A Smith—
